 Case 3:20-cv-01819-DMS-WVG Document 29 Filed 05/04/21 PageID.175 Page 1 of 1




 1   Jason A. Ibey, Esq. (SBN: 284607)
 2   jason@kazlg.com
     KAZEROUNI LAW GROUP, APC
 3   245 Fischer Avenue, Unit D1
     Costa Mesa, CA 92626
 4   Telephone: (800) 400-6808
 5   Facsimile: (800) 520-5523
 6   Attorneys for Plaintiff,
 7   Jaime Carranza

 8
                            UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
      JAIME CARRANZA, Individually and                 Case No.: 3:20-cv-1819-DMS-WVG
11    on behalf of all others similarly
12    situated,                                        NOTICE OF VOLUNTARY DISMISSAL
                                                       OF ACTION WITH PREJUDICE
13                    Plaintiff,                       PURSUANT TO FED. R. CIV. P.
14                                                     41(a)(1)(A)(i)
            v.
15
16    THE TERMINIX INTERNATIONAL
      COMPANY LIMITED
17    PARTNERSHIP,
18
                      Defendant.
19
20         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
21   Plaintiff Jaime Carranza voluntarily dismisses the above-entitled action in its
22   entirety, with prejudice as to Plaintiff’s individual claims and without prejudice as to
23   the claims of the putative class members.
24
25   Date: May 4, 2021                         KAZEROUNI LAW GROUP, APC
26                                             By: s/ Jason Ibey
27                                                 Jason A. Ibey, Esq.
                                                   Attorney for Plaintiff
28

                                   VOLUNTARY DISMISSAL WITH PREJUDICE
